                          Case 20-10343-LSS            Doc 885-4         Filed 06/23/20         Page 1 of 11




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                    Chapter 11

             BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
             DELAWARE BSA, LLC,1
                                                                       Jointly Administered
                                           Debtors.


                                                CERTIFICATE OF SERVICE

                      I, Lisa M. Eden, hereby certify that I am employed by the law firm of Young Conaway

         Stargatt & Taylor, LLP, attorneys for the Legal Representative for Future Claimants in the above-

         captioned matter, and that on June 23, 2020, I caused a copy of (i) the First Monthly Application of

         Gilbert LLP as Insurance Counsel to the Legal Representative for Future Claimants for Allowance of

         Compensation and Reimbursement of Expenses for the Period From March 19, 2020 Through May 31,

         2020 to be served as indicated upon the parties identified on Exhibit A and (ii) the Notice of Fee

         Application to be served by First Class Mail upon the parties identified on Exhibit B unless

         otherwise indicated.


         Dated: June 23, 2020                                            /s/ Lisa M. Eden
                                                                         Lisa M. Eden




         1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
26682778.1
             Case 20-10343-LSS   Doc 885-4   Filed 06/23/20   Page 2 of 11




                                    EXHIBIT A




26682778.1
                            Case 20-10343-LSS            Doc 885-4   Filed 06/23/20        Page 3 of 11
                                           Boy Scouts of America and Delaware BSA, LLC
                                                    Fee Application Service List

FIRST CLASS MAIL                                                     FIRST CLASS MAIL AND EMAIL
(Debtors)                                                            (Counsel to the Debtors)
Boy Scouts of America                                                Sidley Austin LLP
Attn: Steven P. McGowan                                              Attn: Matthew E. Linder, Esq.
1325 West Walnut Hill Lane                                           One South Dearborn Street
Irving, TX 75035                                                     Chicago, IL 60603
                                                                     Email: mlinder@sidley.com

FIRST CLASS MAIL AND EMAIL                                           HAND DELIVERY AND EMAIL
(Counsel to the Debtors)                                             (United States Trustee)
Sidley Austin LLP                                                    Office of the United States Trustee
Attn: Jessica C. K. Boelter, Esq.                                    Attn: David L. Buchbinder and Hannah M. McCollum
787 Seventh Avenue                                                   844 King Street, Suite 2207
New York, NY 10019                                                   Lockbox 35
Email: jboelter@sidley.com                                           Wilmington, DE 19801
                                                                     Email: david.l.buchbinder@usdoj.gov
                                                                            hannah.mccollum@usdoj.gov
HAND DELIVERY AND EMAIL                                              FIRST CLASS MAIL AND EMAIL
(Co-Counsel to the Debtors)                                          (Counsel to the Official Committee of Unsecured Creditors)
Morris, Nichols, Arsht & Tunnell LLP                                 Kramer Levin Naftalis & Frankel LLP
Attn: Derek C. Abbott, Esq.                                          Attn: Rachael Ringer, Esq. and Megan M. Wasson, Esq.
1201 North Market Street, 16th Floor                                 1177 Avenue of the Americas
P.O. Box 1347                                                        New York, NY 10036
Wilmington, DE 19899                                                 Email: rringer@kramerlevin.com
Email: dabbott@mnat.com                                                     mwasson@kramerlevin.com

HAND DELIVERY AND EMAIL                                              FIRST CLASS MAIL AND EMAIL
(Counsel to the Tort Claimants’ Committee)                           (Counsel to Ad Hoc Committee of Local Councils)
Pachulski Stang Ziehl & Jones LLP                                    Wachtell, Lipton, Rosen & Katz
Attn: James I. Stang, Esq. and James E. O’Neill, Esq.                Attn: Richard G. Mason, Esq. and
919 N. Market Street, 17th Floor                                     Joseph C. Celentino, Esq.
Wilmington, DE 19801                                                 51 West 52nd Street
Email: jstang@pszjlaw.com                                            New York, NY 10019
       joneill@pszjlaw.com                                           Email: rgmason@wlrk.com
                                                                            jccelentino@wlrk.com
FIRST CLASS MAIL AND EMAIL                                           FIRST CLASS MAIL AND EMAIL
(Counsel to JPMorgan Chase Bank, N.A.)                               (Counsel to County Commission of Fayette County (W. Virginia))
Norton Rose Fulbright US LLP                                         Steptoe & Johnson PLLC
Attn: Louis R. Strubeck, Jr. , Esq. and                              Attn: John Stump, Esq.
Kristian W. Gluck, Esq.                                              Chase Tower, 8th Floor
2200 Ross Avenue, Suite 3600                                         707 Virginia Street East
Dallas, TX 75201-7932                                                Charleston, WV 25301
Email: louis.strubeck@nortonrosefulbright.com                        Email: johnstump@steptoe-johnson.com
       kristian.gluck@nortonrosefulbright.com


HAND DELIVERY AND EMAIL                                              HAND DELIVERY AND EMAIL
(Counsel to the Official                                             (Counsel to JPMorgan Chase Bank, N.A.)
Committee of Unsecured Creditors)                                    Womble Bond Dickinson (US) LLP
Reed Smith LLP                                                       Attn: Matthew Ward, Esq. and Morgan Patterson, Esq.
Attn: Kurt F. Gwynne, Esq. and Katelin A Morales, Esq.               1313 N. Market Street, Suite 1200
1201 N. Market Street, Suite 1500                                    Wilmington, DE 19801
Wilmington, DE 19801                                                 Email: matthew.ward@wbd-us.com
Email: kgwynne@reedsmith.com                                                morgan.patterson@wbd-us.com
       kmorales@reedsmith.com
             Case 20-10343-LSS   Doc 885-4   Filed 06/23/20   Page 4 of 11




                                    EXHIBIT B




26682778.1
                        Case 20-10343-LSS   Doc 885-4   Filed 06/23/20    Page 5 of 11



HAND DELIVERY                                           Thomas A. Labuda
Derek C. Abbott, Andrew R. Remming,                     Michael C. Andolina
Joseph C. Barsalona II, Eric W. Moats,
                                                        Matthew E. Linder
and Paige N. Topper
Morris, Nichols, Arsht & Tunnell LLP                    Sidley Austin LLP
1201 North Market Street, 16th Floor                    One South Dearborn Street
Wilmington, DE 19801                                    Chicago, IL 60603

                                                        HAND DELIVERY
Jessica C. K. Boelter                                   Office of the United States Trustee
Sidley Austin LLP                                       Attn: David L. Buchbinder and Hannah M. McCollum
787 Seventh Avenue                                      844 King Street, Suite 2207
New York, NY 10019                                      Lockbox 35
                                                        Wilmington, DE 19801

Cassandra Burton
                                                        Paul W. Carey
Pension Benefit Guaranty Corporation
                                                        Mirick, O’Connell, DeMallie & Lougee, LLP
Office of the General Counsel
                                                        100 Front Street
1200 K Street, N.W.
                                                        Worcester, MA 01608
Washington, D.C. 20005-4026

                                                        Jeffrey E. Bjork
Kate P. Foley                                           Kimberly A. Posin
Mirick, O’Connell, DeMallie & Lougee, LLP               Nicholas J. Messana
1800 West Park Drive, Suite 400                         Latham & Watkins LLP
Westborough, MA 01581                                   355 South Grand Avenue, Suite 100
                                                        Los Angeles, CA 90071-1560

                                                        HAND DELIVERY
Adam J. Goldberg                                        Michael J. Merchant and Brett M. Haywood
Latham & Watkins LLP                                    Richards, Layton & Finger, P.A.
885 Third Avenue                                        One Rodney Square
New York, NY 10022-4834                                 920 North King Street
                                                        Wilmington, DE 19801

HAND DELIVERY
                                                        Bruce R. Ewing
Eric Lopez Schnabel
                                                        Eric Lopez Schnabel
Alessandra Glorioso
                                                        Dorsey & Whitney LLP
Dorsey & Whitney (Delaware) LLP
                                                        51 West 52nd Street
300 Delaware Avenue, Suite 1010
                                                        New York, NY 10019
Wilmington, DE 19801

HAND DELIVERY
Brett D. Fallon                                         Margaret M. Anderson
Brya M. Keilson                                         Fox Swibel Levin & Carroll LLP
Morris James LLP                                        200 W. Madison Street, Suite 3000
500 Delaware Avenue, Suite 1500                         Chicago, IL 60606
Wilmington, DE 19801
                        Case 20-10343-LSS   Doc 885-4   Filed 06/23/20    Page 6 of 11




Riley C. Walter                                         Jan T. Perkins
Wanger Jones Helsley, PC                                Baker Manock & Jensen, PC
265 E. River Park Circle, Suite 310                     5260 North Palm Avenue, Suite 421
Fresno, CA 93720                                        Fresno, CA 93704


                                                        Louis R. Strubeck, Jr.
Michael Marchese                                        Kristian W. Gluck
Sequoia Council of BoyScouts, Inc.                      Ryan E. Manns
6005 N. Tamera Avenue                                   Norton Rose Fulbright US LLP
Fresno, CA 93711                                        2200 Ross Avenue, Suite 3600
                                                        Dallas, TX 75201-7932

HAND DELIVERY
Matthew P. Ward                                         Synchrony Bank
Morgan L. Patterson                                     c/o PRA Receivables Management, LLC
Womble Bond Dickinson (US) LLP                          P.O. Box 41021
1313 North Market Street, Suite 1200                    Norfolk, VA 23541
Wilmington, DE 19801


John P. Dillman                                         Eric S. Goldstein
Linebarger Goggan Blair & Sampson, LLP                  Shipman & Goodwin LLP
P.O. Box 3064                                           One Constitution Plaza
Houston, TX 77253-3064                                  Hartford, CT 06103-1919


HAND DELIVERY
David M. Fournier                                       Harris B. Winsberg
Marcy J. McLaughlin Smith
                                                        Troutman Sanders LLP
Pepper Hamilton LLP
Hercules Plaza                                          600 Peachtree St. NE, Suite 3000
1313 Market Street, Suite 5100                          Atlanta, GA 30308
Wilmington, DE 19801


Matthew G. Roberts                                      Todd C. Jacobs
Troutman Sanders LLP                                    Bradley Riley Jacobs PC
600 Peachtree St. NE, Suite 3000                        320 W. Ohio Street, Suite 3W
Atlanta, GA 30308                                       Chicago, IL 60654



Jason P. Hood                                           Daniel W. Van Horn
Davies Hood PLLC                                        Butler Snow LLP
22 North Front Street, Suite 620                        P.O. Box 171443
Memphis, TN 38103-2100                                  Memphis, TN 38187-1443
                       Case 20-10343-LSS   Doc 885-4   Filed 06/23/20    Page 7 of 11




Craig T. Fessenden                                     Raeann Warner
Pension Benefit Guaranty Corporation                   Thomas C. Crumplar
Office of the General Counsel                          Jacobs & Crumplar, P.A.
1200 K Street, N.W.                                    750 Shipyard Drive, Suite 200
Washington, D.C. 20005-4026                            Wilmington, DE 19801


Thomas S. Neuberger
                                                       Elizabeth Weller
Stephen J. Neuberger
                                                       Linebarger Goggan Blair & Sampson, LLP
The Neuberger Firm
                                                       2777 N. Stemmons Freeway, Suite 1000
17 Harlech Drive
                                                       Dallas, TX 75207
Wilmington, DE 19807


                                                       Missouri Department of Revenue
Bruce W. Leaverton
                                                       Bankruptcy Unit
Karr Tuttle Campbell, P.S.
                                                       Attn: Steven A. Ginther
701 Fifth Avenue, Suite 3300
                                                       P.O. Box 475
Seattle, WA 98104
                                                       Jefferson City, MO 65105-0475


Richard J. Bernard                                     Victor Vilaplana
Foley & Lardner LLP                                    Foley & Lardner LLP
90 Park Avenue                                         3579 Valley Centre Drive, Suite 300
New York, NY 10016                                     San Diego, CA 92130


                                                       HAND DELIVERY
                                                       Patrick A. Jackson
John A. Vos
                                                       Kaitlin W. MacKenzie
1430 Lincoln Avenue
                                                       Faegre Drinker Biddle & Reath LLP
San Rafael, CA 94901
                                                       222 Delaware Avenue, Suite 1410
                                                       Wilmington, DE 19801

                                                       Deb Secrest
Jay Jaffe                                              Commonwealth of Pennsylvania
Faegre Drinker Biddle & Reath LLP                      Department of Labor and Industry
600 E. 96th Street, Suite 600                          Collections Support Unit
Indianapolis, IN 46240                                 651 Boas Street, Room 925
                                                       Harrisburg, PA 17121

HAND DELIVERY                                          HAND DELIVERY
Brian J. McLaughlin                                    Jeffrey R. Waxman
Rachel B. Mersky                                       Eric J. Monzo
Monzack Mersky McLaughlin and Browder, P.A.            Morris James LLP
1201 N. Orange Street, Suite 400                       500 Delaware Avenue, Suite 1500
Wilmington, DE 19801                                   Wilmington, DE 19801
                       Case 20-10343-LSS    Doc 885-4   Filed 06/23/20     Page 8 of 11




Angela Z. Miller                                        James P. Ruggeri, Joshua D. Weinberg,
Phillips Lytle LLP                                      Michele Backus Konigsberg, and Abigail W. Williams
One Canalside                                           Shipman & Goodwin LLP
125 Main Street                                         1875 K Street NW, Suite 600
Buffalo, NY 14203                                       Washington, DC 20006-1251

HAND DELIVERY
Erin R. Fay                                             Tara LeDay
Gregory J. Flasser                                      McCreary, Veselka, Bragg & Allen, P.C.
Bayard, P.A.                                            P. O. Box 1269
600 N. King Street, Suite 400                           Round Rock, TX 78680
Wilmington, DE 19801

HAND DELIVERY                                           Susan N.K. Gummow
Deirdre M. Richards                                     Igor Shleypak
Fineman Krekstein & Harris PC                           Foran Glennon Palandech Ponzi & Rudloff, P.C.
1300 N. King Street                                     222 N. LaSalle Sreet, Suite 1400
Wilmington, DE 19801                                    Chicago, IL 60614

                                                        Richard G. Mason
Craig Goldblatt                                         Douglas K. Mayer
Wilmer Cutler Pickering Hale and Dorr LLP               Joseph C. Celentino
1875 Pennsylvania Avenue, N.W.                          Wachtell, Lipton, Rosen & Katz
Washington, DC 20006                                    51 West 52nd Street
                                                        New York, NY 10019

Tad Thomas
                                                        Paul A. Fanning
Louis C. Schneider
                                                        Ward and Smith, P.A.
Thomas Law Offices, PLLC
                                                        P.O. Box 8088
9418 Norton Commons Blvd., Suite 200
                                                        Greenville, NC 27835-80
Louisville, KY 40059

                                                        HAND DELIVERY
Bradley L. Rice                                         Mark L. Desgrosseilliers
Nagel Rice LLP                                          Chipman, Brown, Cicero & Cole, LLP
103 Eisenhower Parkway                                  Hercules Plaza
Roseland, NJ 07068                                      1313 North Market Street, Suite 5400
                                                        Wilmington, DE 19801

                                                        Thomas Moers Mayer, Rachael Ringer,
Cindy L. Robinson
                                                        David E. Blabey, Jr., Jennifer R. Sharret,
Doug Mahoney
                                                        and Megan M. Wasson
Tremont Sheldon Robinson Mahoney P.C.
                                                        Kramer Levin Naftalis & Frankel LLP
64 Lyon Terrace
                                                        1177 Avenue of the Americas
Bridgeport, CT 06604
                                                        New York, NY 10036
                       Case 20-10343-LSS        Doc 885-4   Filed 06/23/20     Page 9 of 11



HAND DELIVERY
Kurt F. Gwynne                                              Joseph H. Lemkin
Katelin A Morales                                           Stark & Stark, P.C.
Reed Smith LLP                                              P.O. Box 5315
1201 N. Market Street, Suite 1500                           Princeton, NJ 08543
Wilmington, DE 19801

HAND DELIVERY
James I. Stang, Robert B. Orgel, James E. O’Neill,          Gerald D. Jowers, Jr.
John W. Lucas, and Ilan D. Scharf                           Janet, Janet & Scuggs, LLC
Pachulski Stang Ziehl & Jones LLP                           500 Taylor Street, Suite 301
919 N. Market Street, 17th Floor                            Columbia, SC 29201
Wilmington, DE 19801

HAND DELIVERY
Karen C. Bifferato                                          Michael P. Pompeo
Kelly M. Conlan                                             Faegre Drinker Biddle & Reath LLP
Connolly Gallagher LLP                                      1177 Avenue of the Americas, 41st Floor
1201 N. Market Street, 20th Floor                           New York, NY 10036-2714
Wilmington, DE 19801

HAND DELIVERY                                               HAND DELIVERY
William P. Bowden                                           David M. Klauder
Ashby & Geddes, P.A.                                        Bielli & Klauder, LLC
500 Delaware Avenue, 8th Floor                              1204 N. King Street
Wilmington, DE 19801                                        Wilmington, DE 19801

Michael T. Pfau
Jason P. Amala                                              Alan C. Hochheiser
Vincent T. Nappo                                            Maurice Wutscher LLP
Pfau Cochran Vertetis Amala PLLC                            23611 Chagrin Blvd., Suite 207
403 Columbia Street, Suite 500                              Beachwood, OH 44122
Seattle, WA 98104

Anne Andrews                                                Anthony M. Saccullo
John C. Thornton                                            Mary E. Augustine
Andrews & Thornton                                          A.M. Saccullo Legal, LLC
4701 Von Karman Avenue, Suite 300                           27 Crimson King Drive
Newport Beach, CA 92660                                     Bear, DE 19701

                                                            Ryan S. Smethurst
Matthew S. Sorem                                            Margaret H. Warner
Nicolaides Fink Thorpe Michaelides Sullivan LLP             McDermott Will & Emery LLP
10 S. Wacker Drive, 21st Floor                              The McDermott Building
Chicago, IL 60606                                           500 North Capitol Street, NW
                                                            Washington, DC 20001-1531
                      Case 20-10343-LSS       Doc 885-4   Filed 06/23/20    Page 10 of 11




David A. Lebowitz                                         Shawn M. Christianson
Kaufman Lieb Lebowitz & Frick LLP                         Buchalter, A Professional Corporation
10 East 40th Street, Suite 3307                           55 Second Street, 17th Floor
New York, NY 10016                                        San Francisco, CA 94105-3493


HAND DELIVERY
                                                          Tancred Schiavoni
Stamatios Stamoulis
                                                          O’Melveny & Myers LLP
Richard C. Weinblatt
                                                          Times Square Tower
Stamoulis & Weinblatt LLC
                                                          7 Times Square
800 N. West Street, Suite 800
                                                          New York, NY 10036-6537
Wilmington, DE 19801

HAND DELIVERY                                             Britton C. Lewis
Michael J. Joyce                                          Carruthers & Roth, P.A.
The Law Offices of Joyce, LLC                             235 N. Edgeworth Street
1225 King Street, Suite 800                               P.O. Box 540
Wilmington, DE 19801                                      Greensboro, NC 27401


Kevin Coughlin, Lorraine Armenti, Michael Hrinewski
                                                          Todd M. Brooks
Coughlin Duffy, LLP
                                                          Whiteford Taylor & Preston LLP
350 Mount Kemble Avenue
                                                          Seven Saint Paul Street, 15th Floor
P.O. Box 1917
                                                          Baltimore, MD 21202-1626
Morristown, NJ 0796

HAND DELIVERY                                             Christopher S. Murphy, Assistant Attorney General
Richard W. Riley                                          c/o Sherri K. Simpson, Paralegal
Whiteford Taylor & Preston LLC                            Attorney General’s Office
The Renaissance Centre                                    Bankruptcy & Collections Division
405 North King Street, Suite 500                          P.O. Box 12548
Wilmington, DE 19801                                      Austin, TX 78711-2548

                                                          Douglas R. Gooding
HAND DELIVERY
                                                          Jonathan D. Marshall
R. Karl Hill
                                                          Michael J. Foley, Jr.
Seitz, Van Ogtrop & Green, P.A.
                                                          Choate, Hall & Stewart LLP
222 Delaware Avenue, Suite 1500
                                                          Two International Place
Wilmington, DE 19801
                                                          Boston, MA 02110

Kim V. Marrkand
Nancy D. Adams                                            William E. Winfield
Laura Bange Stephens                                      Nelson Comis Kettle & Kinney LLP
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.       300 E. Esplanade Drive, Suite 1170
One Financial Center                                      Oxnard, CA 93036
Boston, MA 02111
                      Case 20-10343-LSS   Doc 885-4   Filed 06/23/20   Page 11 of 11



HAND DELIVERY
Richard A. Barkasy                                    Henry C. Shelton, III
Kristi J. Doughty                                     Adams and Reese LLP
Schnader Harrison Segal & Lewis LLP                   6075 Poplar Avenue, Suite 700
824 N. Market Street, Suite 800                       Memphis, TN 38119
Wilmington, DE 19801

                                                      HAND DELIVERY
James Tobia
                                                      Bruce W. McCullough
The Law Office of James Tobia, LLC
                                                      Bodell Bové, LLC
1716 Wawaset Street
                                                      1225 N. King Street, Suite 1000
Wilmington, DE 19806
                                                      Wilmington, DE 19801

Michael J. Pankow
                                                      D.J.S.
Joshua M. Hantman
                                                      #795743 D-G-6
Andrew J. Roth-Moore
                                                      Clallam Bay Corrections Center
Brownstein Hyatt Farber Schreck, LLP
                                                      1830 Eagle Crest Way
410 17th Street, Suite 2200
                                                      Clallam Bay, WA 98326
Denver, CO 80202

N.E.K.                                                HAND DELIVERY
#402985 D-G-5                                         Domenic E. Pacitti
Clallam Bay Corrections Center                        Klehr Harrison Harvey Branzburg LLP
1830 Eagle Crest Way                                  919 Market Street, Suite 1000
Clallam Bay, WA 98326                                 Wilmington, DE 19801


                                                      Stephen Crew
Morton R. Branzburg
                                                      Peter Janci
Klehr Harrison Harvey Branzburg LLP
                                                      Crew Janci LLP
1835 Market Street, Suite 1400
                                                      1200 NW Naito Parkway, Suite 500
Philadelphia, PA 19103
                                                      Portland, OR 97209


HAND DELIVERY
William D. Sullivan
Sullivan Hazeltine Allinson LLC
919 North Market Street, Suite 420
Wilmington, DE 19801
